Citation Nr: 0502657	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a disorder 
manifested by intestinal polyps.

3.  Entitlement to service connection for a fungus disorder 
of the legs and feet.  

4.  Entitlement to service connection for a heart disorder, 
to include hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to November 1946.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Seattle, Washington.  In August 2003 
the case was remanded, primarily for compliance with the 
notice and duty to assist mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  Malaria was not manifested in service or in the first 
postservice year, and it is not shown that the veteran now 
has malaria or any residuals of such disease.

2.  It is not shown that an intestinal polyps disorder was 
manifested in service, or that any current gastrointestinal 
polyps disability is related to the veteran's service.  

3.  It is not shown that the veteran has a fungus disorder of 
the legs and feet.  

4.  A heart disorder, to include hypertension, was not 
manifested in service or in the first postservice year, and 
any current such disability is not shown to be related to 
service.

5.  Hearing loss disability of either ear was not manifested 
in service and is not currently shown.

6.  A neck disorder was not manifested in service, and it is 
not shown that the veteran now has such a disorder.
CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for a disorder manifested by 
intestinal polyps is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for a fungus disorder of the legs and 
feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

4.  Service connection for a heart disorder (to include 
hypertension) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

6.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The VCAA eliminated 
the concept of a well-grounded claim.  The law also provided 
that under certain circumstances claims that were denied as 
not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, were to be re-adjudicated 
as if the denial had not been made.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; all these matters, 
previously found to be not well grounded in February 1999, 
have been addressed on the merits.  The veteran was notified 
why service connection was denied for the claimed disorders 
in the February 1999 rating decision and in a February 2001 
statement of the case (SOC).  The Board initially notified 
the veteran of the enactment of the VCAA in its August 2003 
remand, and VA's Appeals Management Center (AMC), in 
Washington, D.C., while not specifically mentioning "VCAA" 
in a letter to the veteran in February 2004, informed him 
what evidence was needed to establish service connection, and 
of his and VA's respective responsibilities in claims 
development.  The letter advised the veteran that he could 
take up to one year to submit additional evidence in support 
of his claims.  Regarding timing of notice, while the notice 
did not precede the rating decision on appeal, the claims 
were reviewed/readjudicated subsequent to the notice.  The 
veteran has had ample opportunity to respond/supplement the 
record.  He is not prejudiced by any notice timing defect; 
indeed, the late notice afforded him greater opportunity to 
supplement the record.  A June 2004 supplemental SOC (SSOC) 
also outlined pertinent VCAA provisions.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content, the February 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The June 2004 SSOC, at page 
three, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records.  In this regard, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) received by the RO and dated in July 1998 notes 
that the appellant's service medical records were not on file 
at that facility, and a note mentioned "fire related 
service."  VA has a heightened duty to assist the veteran in 
developing his claims since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  See also Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where records were lost due to the fire at the St. Louis 
archival repository VA Adjudication Procedure Manual, M21-1, 
includes special provisions (at paragraph 4.06) for handling 
such "Fire-Related Cases."  The Manual instructs VA 
personnel as to procedures and alternatives when records 
needed to resolve a claim cannot be secured from the service 
department.  VA is directed to assist the appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  Paragraph 4.07, suggests various types of evidence 
which may be considered in lieu of missing service medical 
records.  Other guidelines are set forth as to alternative 
records such as may be available through newly discovered 
archives like the Office of the Army Surgeon General (SGO).  
The appellant furnished a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, dated in 
January 1999.  The form provides the names and locations of 
several medical facilities in the Philippines and Japan where 
the veteran claims he was treated for various disorders 
during service (to include fungus, fever, and chills), along 
with the approximate dates of the alleged treatment.  A 
February 1999 VA Administrative Decision shows that all 
efforts to obtain the veteran's service medical records had 
been exhausted.  By correspondence dated in January 2001, 
NPRC informed VA that its search for alternative records 
proved unsuccessful.  The Board concludes that VA has 
exhausted all reasonable means of obtaining evidence 
identified by the veteran.  Therefore, no further assistance 
to the appellant in development of evidence is required.  The 
RO has obtained VA and private medical records of postservice 
treatment afforded the veteran.  He has been afforded a VA 
examination.  VA's duties to assist, including those mandated 
by the VCAA, are met.

Factual Background

As noted, service medical records are unavailable due to the 
fire at the NPRC in St. Louis.  The veteran's separation 
document shows that he had service in the Philippines and in 
Japan.

A February 1994 VA outpatient record shows that examination 
of the head and neck was within normal limits.

An April 1995 VA progress note shows elevated blood pressure 
readings.  A September 1995 VA progress note contains a 
diagnosis of gastroesophageal reflux disease (GERD).  

An August 1995 private medical record includes a diagnosis of 
history of GERD.  A September 1995 from the same private 
physician shows a diagnosis of dyspepsia with GERD.  

A VA progress note dated in March 1997 contains diagnoses of 
reflux and hypertension.

A March 1998 VA progress note includes notations of 
diverticulitis and polyps.  Polyps, including of the colon, 
were reported in a May 1998 VA progress note.  

On June 1998 VA general medical examination the veteran 
reported "self-diagnosed" malaria.  He reported stomach 
problems for the past three years, without a definitive 
diagnosis.  He also mentioned that hypertension had been 
diagnosed five to six years earlier.  He asserted that all of 
his claimed disorders were caused by his having been exposed 
to radiation while he was stationed in Japan in 1945 and 
1946.  He added that he was on a train in 1945 which stopped 
in or near Hiroshima.  Examination showed normal hearing 
acuity to whispered voice testing.  Some epigastric and right 
upper quadrant abdominal tenderness was observed.  The 
diagnoses included history of self-diagnosed malaria, 
asymptomatic at the present time; and hiatal hernia and 
reflux, most probably representing gastroesophageal reflux 
disease.
A September 2001 VA outpatient record shows diagnoses of 
hypertension (described as stable) and reflux.  A November 
2001 VA outpatient treatment record reports diagnoses of 
GERD, dyspepsia, and colonic adentomatous polyps.  

A March 2002 VA outpatient medical record includes a problem 
list.  In pertinent part, GERD, abdominal pain, and 
hypertension were noted.  The most recent VA medical record 
on file, dated in April 2004, does not pertain to any of the 
disorders at issue.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) and tropical 
diseases (malaria) become manifest to a compensable degree 
within one year after service, such diseases are presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As previously mentioned, the veteran essentially claims that 
each of the claimed disorders for which he seeks service 
connection is related to his exposure to radiation while 
stationed near Hiroshima, Japan.  See also VA Form 21-4138, 
dated in May 1998.  Of the various ways of establishing 
radiation exposure (outlined in 38 C.F.R. § 3.309 (d)(3)) the 
only one pertinent here (as the veteran was not a prisoner of 
war) is participation in the occupation of Hiroshima and 
Nagasaki.  Occupation of Hiroshima and Nagasaki is defined by 
regulation (also 38 C.F.R. § 3.309(d)), and means official 
military duties within 10 miles of those cities.   

Official records, a DD Form-214, do show that the veteran was 
awarded an Army of Occupation Medal (Japan).  However, there 
is nothing in the record showing that he had any official 
military duties within a 10 mile radius of either Hiroshima 
or Nagasaki.  No official record supports his claim that he 
was in Hiroshima, and is a radiation exposed veteran.  
Regardless, none of the disorders for which he seeks service 
connection is listed among "[d]iseases specific to 
radiation-exposed veterans."  See 38 C.F.R. § 3.309(d).  

The veteran is shown to have served in the Philippines 
(tropical service).  



Analysis

Malaria

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran served in a tropical 
climate, and is shown to have "self-diagnosed" himself as 
having malaria, no medical record on file supports a finding 
that he now has malaria or any residual disability from such 
disease.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability.  See February 2004 letter.  He 
has not submitted any evidence of a diagnosis of malaria or 
identified any provider of treatment for such disease.  The 
threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

Intestinal Polyps

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.  While "intestinal" 
polyps have not been diagnosed, diverticulitis and polyps 
have been.  See March 1998 VA progress note.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of any polyps related gastrointestinal disability is in 1998, 
more than four decades after the veteran's 1946 service 
separation.  Nothing in the record suggests a nexus between 
the veteran's gastrointestinal problems, to include GERD, 
diverticulitis, polyps, and dyspepsia, and his active 
service.  

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no medical 
opinion which relates any current polyp disability to 
service.  The Board has considered the veteran's own 
statements relating such disability to events (radiation 
exposure) in service.  As a layperson he is not competent to 
render a probative opinion on a medical matter, such as a 
nexus between a current polyp disorder and his military 
service.  See Espiritu, supra.

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Fungus to the Feet and Legs

Again, the threshold matter that must be addressed in a claim 
of service connection is whether the claimed disability is 
shown.  The record does not include a medical diagnosis of 
fungus of the legs and feet.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, Brammer, supra.  In February 2004, the 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability; however, he has not submitted any evidence of a 
diagnosis of fungus to the feet and/or legs.  The threshold 
requirement for establishing entitlement to the benefit 
sought is not met.  Hence, the claim must be denied.

Heart Disorder

A cardiovascular disorder, to include hypertension, is not 
shown to have been manifested in service or in the veteran's 
first postservice year.  Hence, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

While the record shows several diagnoses of hypertension 
beginning in 1997 (elevated blood pressure findings were 
noted in 1995), there is no competent evidence of a nexus 
between any current such disability and the veteran's 
service.  There is no medical opinion which relates the 
veteran's current diagnosed hypertension to service.  See 
also Maxson, supra.  The Board has considered the veteran's 
own statements relating his claimed disability to events 
(radiation exposure) in service.  As a layperson he is not 
competent to render a probative opinion on a medical matter, 
such as a nexus between his current hypertension disorder and 
his military service.  See Espiritu, supra.

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Bilateral Hearing Loss

The medical evidence does not show that the veteran currently 
has a hearing loss disability of either ear.  He was advised 
that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  See February 
2004 letter.  The veteran has neither submitted any evidence 
of a current diagnosis of hearing loss nor identified any 
treatment provider with records of treatment for hearing 
loss.  No hearing loss was discerned on VA examination in 
June 1998.  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has hearing loss (or relate such 
disability to service).  See Espiritu, supra.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.

Neck Disorder

A neck disorder has not been diagnosed.  The veteran was 
advised that to establish service connection, he must show 
that he has the claimed disability.  See February 2004 
letter.  He has not submitted any evidence of a current 
diagnosis of a neck disorder, and, therefore, the threshold 
requirement for establishing entitlement to this benefit 
sought is not met.  The preponderance of the evidence is 
against his claim.  Hence, it must be denied.





ORDER

Service connection for malaria is denied.

Service connection for a disorder manifested by intestinal 
polyps is denied.

Service connection for a fungus disorder of the legs and feet 
is denied.

Service connection for a heart disorder, to include 
hypertension, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a neck disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


